Case 1:19-cv-03903-KAM-VMS Document 26 Filed 06/17/20 Page 1 of 8 PageID #: 110




 IN THE UNITED STATES DISTRICT COURT
 FOR THE EASTERN DISTRICT OF NEW YORK

  AVRAHAM ABADA,
  TARA GREAVES,
  EUGENE RODRIGUES,                         Case Action Nos.
                                            19-cv-03903-KAM-VMS
                                Plaintiffs, 19-cv-03904-KAM-VMS
                                            19-cv-03962-KAM-VMS
                   -against-
                                            Oral Argument Requested
  DELTA AIR LINES, INC.,

                               Defendant.


    DEFENDANT DELTA AIR LINE, INC.’S REPLY MEMORANDUM OF LAW IN
  FURTHER SUPPORT OF ITS MOTION TO DISMISS THE AMENDED COMPLAINTS


  Dated: June 17, 2020                      MORGAN, LEWIS & BOCKIUS LLP

                                            Ira G. Rosenstein
                                            John P. Guyette
                                            Liliya P. Kramer
                                            101 Park Avenue
                                            New York, New York 10178
                                            Tel: (212) 309-6000
                                            Fax: (212) 309-6001
                                            ira.rosenstein@morganlewis.com
                                            john.guyette@morganlewis.com
                                            liliya.kramer@morganlewis.com

                                            Attorneys for Defendant Delta Air Lines, Inc.
Case 1:19-cv-03903-KAM-VMS Document 26 Filed 06/17/20 Page 2 of 8 PageID #: 111




 I.       INTRODUCTION

          Plaintiffs’ Memorandum of Law in Opposition to Delta’s Motion to Dismiss, dated June

 4, 2020 (“Plaintiffs’ Opposition” or “Opp.”) further exposes the dearth of factual allegations in

 Plaintiffs’ stew of unsupported, conclusory, and threadbare claims of discrimination. After

 amending their Complaints once already and confirming to the Court that they have no additional

 facts to plead, Plaintiffs’ Opposition does nothing to address any of the legal or factual arguments

 Delta raised in its moving brief (“Motion”).1 Instead, Plaintiffs focus on lengthy citations to the

 motion to dismiss legal standard, while at the same time ignoring the glaring fact that many of

 their boilerplate allegations are copied verbatim from another Eastern District case recently

 dismissed in its entirety, Fukelman et al. v. Delta Airlines, Inc., 18-CV-002 (PKC)(PK).2

          On May 29, 2020, after Delta served its Motion on Plaintiffs, District Judge Pamela Chen

 issued a decision adopting in full the report and recommendation referenced in Delta’s Motion,

 dismissing the Fukelman Plaintiffs’ claims in their entirety. Def. Motion at 4–14; Fukelman et al.

 v. Delta Airlines, Inc. 18-CV-002, 27 (E.D.N.Y. Apr. 13, 2020), adopted by Fukelman et al. v.

 Delta Airlines, Inc. 18-CV-002 (E.D.N.Y. May 29, 2020) (“Fukelman R&R” and “Fukelman

 Order Adopting R&R,” respectively). As the Court reasoned in Fukelman, Plaintiffs’ Complaint

 “simply fails to allege any facts from which to plausibly infer that any of the disciplinary actions

 taken against Plaintiffs were motivated by racial, ethnic, or religious animus.” Fukelman Order




 1
   Plaintiffs, by their own admission, waive their § 1981 and hostile work environment claims. Opp. at 1, 7 (Noting
 “plaintiffs now withdraw their claims under Section 1981” and “have not alleged . . . a separate count or cause of
 action” for a hostile work environment claim).
 2
   Plaintiffs rely on the Iqbal/Twombly motion to dismiss standard, and, peculiarly, on an assertion that they may plead
 allegations upon information and belief despite the failure to plead any underlying factual basis upon which such
 information and belief is founded. Opp. at 7-8; see also Bell Atlantic Corp. et al. v. Twombly, 550 U.S. 544 (2007);
 Ashcroft v. Iqbal, 556 U.S. 662 (U.S. 2009). Aside from speculating that Delta’s internal investigation could support
 their theory of discriminatory animus, Plaintiffs offer no facts underlying this conclusory assertion.
Case 1:19-cv-03903-KAM-VMS Document 26 Filed 06/17/20 Page 3 of 8 PageID #: 112




 Adopting R&R at 6. The same analysis holds true to Plaintiff’s claims here, and the same result

 should apply.

 II.    PLAINTIFFS’ CITATION TO THE NYCHRL STANDARD WITHOUT ANY
        FACTS SUPPORTING THEIR CLAIMS IS INSUFFICIENT TO STATE A CLAIM.

        Apparently aware of the threadbare factual allegations supporting their conclusory claims

 of discrimination, Plaintiffs hope to avoid dismissal by clinging to their NYCHRL claim and

 incorrectly assert that Delta has somehow waived its right to seek dismissal of these claims.

 Contrary to Plaintiffs’ assertion, see Opp. at 4, Delta utilizes and cites to the applicable legal

 standard under the NYCHRL. See Def. Mot. At 11 (citing Williams v. New York City Hous. Auth.,

 872 N.Y.S.2d 27, 39 (N.Y. App. Div. 2009)). Although the NYCHRL standard mandates that

 courts construe claims “broadly in favor of discrimination to Plaintiffs,” Albunio v. City of New

 York, 16 N.Y.3d 472, 477–78 (2011), the NYCHRL standard only applies “to the extent such

 construction is reasonably possible.” Id. at 477–78. Moreover, the NYCHRL “is not a ‘general

 civility code’ and a plaintiff ‘still bears the burden of showing that the conduct is caused by a

 discriminatory motive.’” Jackson v. City of New York, 29 F. Supp. 3d 161, 173 (E.D.N.Y. 2014).

 Plaintiffs’ Amended Complaints and Opposition are devoid of any facts (as opposed to conclusory

 assertions) suggestion any discriminatory motive behind their terminations.

        Because Plaintiffs offer no factual basis for their claims, their arguments fail under any

 applicable legal standard. See Williams v. Victoria’s Secret, No. 15-4715, 2017 WL 1162908, at

 *9 (S.D.N.Y. Mar. 28, 2017) (dismissing plaintiff’s NYCHRL claim for failure to raise a plausible

 inference of discrimination). Furthermore, Plaintiffs’ failure to respond to Delta’s arguments

 regarding Plaintiffs’ hollow NYCHRL claims (Def. Motion at 6, 13) merits abandonment of these

 claims. See Fukelman R&R at 27 (citing Wilkinson v. New York State, 2019 WL 5423573 at *6




                                                 3
Case 1:19-cv-03903-KAM-VMS Document 26 Filed 06/17/20 Page 4 of 8 PageID #: 113




 n.9 (E.D.N.Y. Oct. 22, 2019) (“[The] Court may, and generally will, deem a claim abandoned

 when a plaintiff fails to respond to a defendant’s arguments that the claim should be dismissed.”)).

 III.    PLAINTIFFS’ FOUR-CORNERS ARGUMENT IS A MERITLESS DISTRACTION
         FROM PLAINTIFFS’ FAILURE TO PLEAD FACTS SUGGESTING A
         PLAUSIBLE INFERENCE OF DISCRIMINATION.

         Instead of responding to Delta’s Motion with factual and legal arguments, Plaintiffs

 incorrectly argue that Delta’s reference to Fukelman somehow violates the four-corners rule with

 respect to motions to dismiss. See Opp. at 5–6. This argument strains credulity and is discredited

 by the primary authority that Plaintiffs cite in their Opposition. See Opp. at 3 (citing Chambers v.

 Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002)).

         Indeed, Plaintiffs recognize that the four-corners rule is interpreted broadly to include “any

 document attached to the complaint, any statements or documents incorporated in the complaint

 by reference, any document on which the complaint heavily relies, and anything of which judicial

 notice may be taken.” Opp. at 3 (quoting Chambers, 282 F.3d at 152). Moreover, “courts routinely

 take judicial notice of documents filed in other courts . . . not for the truth of the matters asserted

 in the other litigation, but rather to establish the fact of such litigation and related filings.” Kramer

 v. Time Warner Inc., 937 F.2d 767, 774 (2d Cir. 1991). The operative pleading in Fukelman,

 Magistrate Judge Kuo’s Report and Recommendation recommending dismissal, and District Judge

 Chen’s adoption of said Report and Recommendation, are all publicly available documents on the

 Court’s docket, of which the Court may take judicial notice. See Fukelman, 18-cv-002 (PKC)

 (PK), Dkt. Nos. 37, 63 and 68.

         Significantly, many of the allegations asserted by Plaintiffs here are copied verbatim from

 the Fukelman case. For example, below is just a sampling of the claims that mirror each other.




                                                    4
Case 1:19-cv-03903-KAM-VMS Document 26 Filed 06/17/20 Page 5 of 8 PageID #: 114




  Fukelman Allegations (Third Amended                    Abada Allegations (Amended Complaint,
  Complaint, Dkt. No. 37)                                Dkt. No. 19)
  ¶ 1:                                                   ¶ 5:
  “Delta Air Lines has engaged in a pattern of           “Delta Air Lines has engaged in a pattern of
  intentionally discriminating and retaliating           intentionally discriminating and retaliating
  against ethnically Jewish, Hebrew and/or               against ethnically Jewish, Hebrew and/or
  Israeli employees based upon their race and            Israeli employees based upon their race and
  ancestry, and of intentionally discriminating          ancestry, and of intentionally discriminating
  against non-Jewish employees who have                  against non-Jewish employees who have
  associated with Jewish, Hebrew and/or Israeli          associated with Jewish, Hebrew and/or Israeli
  flight attendants, travel companions or                flight attendants, travel companions or
  customers, or were perceived to be so                  customers, or were perceived to be so
  associated.”                                           associated.”
  ¶ 2:                                                   ¶ 6:
  “Delta has engaged in a pattern of intentionally       “Delta has engaged in a pattern of intentionally
  discriminating against employees of Jewish,            discriminating against employees of Jewish,
  Hebrew and/or Israeli ethnicity by altering,           Hebrew and/or Israeli ethnicity by altering,
  restricting, changing and denying to said              restricting, changing and denying to said
  employees the same terms and conditions of             employees the same terms and conditions of
  employment and passage as granted to non-              employment and passage as granted to non-
  Jewish, Hebrew and/or ethnic Israeli                   Jewish, Hebrew and/or ethnic Israeli
  employees, including but not limited to the            employees, including but not limited to the
  following:                                             following:

  a. Delta has punished Plaintiffs for their             a. Delta has punished Plaintiffs for their
  religion, ethnicity or association with others         religion, ethnicity or association with others
  and has either restricted their employment             and has either restricted their employment
  rights, denied them promotions for                     rights, terminated their employment or
  pretextual reasons, restricted the use of              subjected them to harassment and abuse as part
  their travel companion benefits or subjected           of the pattern of discrimination against those of
  them to harassment and abuse as part of the            Jewish, Hebrew, or Israeli ethnicity and those
  pattern of discrimination against those of             who associate with them;
  Jewish, Hebrew or Israeli ethnicity and those
  who associate with them;

  b. Plaintiffs herein who are not identified as         b. Plaintiffs herein who are not identified as
  Jewish, Hebrew or Israeli, at all times relevant       Jewish, Hebrew or Israeli, at all times relevant
  hereto, were associated with Jewish, Hebrew            hereto, were associated with Jewish, Hebrew
  or Israeli travel companions and/or Jewish,            or Israeli travel companions and/or Jewish,
  Hebrew, or Israeli co-workers and customers            Hebrew, or Israeli co-workers and customers
  on the New York to Tel Aviv Flight[.]”                 on the New York to Tel Aviv Flight[.]”

  ¶ 26:                                          ¶ 17
  Alleging, upon information and belief, that in Alleging, upon information and belief, that in
  another unrelated case a “manager:             another unrelated case a “manager:




                                                     5
Case 1:19-cv-03903-KAM-VMS Document 26 Filed 06/17/20 Page 6 of 8 PageID #: 115




  Fukelman Allegations (Third Amended                      Abada Allegations (Amended Complaint,
  Complaint, Dkt. No. 37)                                  Dkt. No. 19)
  1. “[A]pproached the employee and asked ‘hi              i. “[A]pproached the employee and asked, ‘hi
  why you jewish guys killing kids in Gaza.”               why you jewish guys killing kids in Gaza.”
  2. Stated: “Heil Hitler!” in a “loud voice” in the       ii. Stated: “Heil Hitler!” in a “loud voice” in
  computer room.                                           the computer room.
  3. Kept calling him “[J]ewish guy.”                      iii. Kept calling him “[J]ewish guy.”
  4. Spread bad words about him behind his back            iv. Spread bad words about him behind his
  to other employees.                                      back to other employees.
  5. Subjected him to “harassment and                      v. Subjected him to “harassment and
  discrimination in his work environment                   discrimination in his work environment
  and against [D]elta airline policy upon illegal          and against [D]elta airline policy upon illegal
  factors such as his race and religion….”                 factors such as his race and religion….”

        As the Fukelman Court observed “Plaintiffs’ approach to their [discrimination] claims . . .

 essentially combines every bad aspect of their employment—regardless of who was responsible

 for it or when it occurred—into a stew they allege creates an aroma of discriminatory animus.”

 Fukelman Order Adopting R&R at 6. Here, Plaintiffs Abada, Greaves, and Rodrigues follow the

 same recipe as the Fukelman Plaintiffs whether claiming discrimination based on his or her own

 protected characteristic or discrimination based on an association with “Jewish, Hebrew, and

 Israeli” individuals. Their conclusory assortment of allegations recycled from Fukelman and

 asserted under similar theories of discrimination, are simply insufficient to provide an “aroma of

 discriminatory animus.” Id.

        This Court may take judicial notice of the similarities between the claims here and those

 alleged in Fukelman in reaching its decision on Delta’s Motion. “It is not enough for Plaintiffs to

 allege that, over the course of years, a handful of unnamed co-workers and supervisors have made

 offensive comments about certain racial, ethnic, or religious groups . . . [to] transform those

 actions, even if unjustified, into discriminatory adverse employment actions.” Id. Plaintiffs here

 clearly seek an avenue of relief that the Fukelman Plaintiffs relied upon as well, and those




                                                       6
Case 1:19-cv-03903-KAM-VMS Document 26 Filed 06/17/20 Page 7 of 8 PageID #: 116




 allegations were dismissed in their entirety. The same analysis should apply here. Plaintiffs’

 boilerplate allegations fail under any statute, and should be dismissed in their entirety.

 IV.    CONCLUSION

        For the reasons set forth above, as well as those set forth in Delta’s Motion, the Court

 should dismiss Plaintiffs’ Amended Complaints in their entirety, with prejudice together with such

 other and further relief as this Court deems appropriate.

 Dated: New York, New York                     Respectfully submitted,

        June 17, 2020                          MORGAN, LEWIS & BOCKIUS LLP

                                               By: /s/ Ira G. Rosenstein

                                                   Ira G. Rosenstein
                                                   John P. Guyette
                                                   Liliya P. Kramer
                                                   101 Park Avenue
                                                   New York, New York 10178
                                                   Tel: (212) 309-6000
                                                   Fax: (212) 309-6001
                                                   ira.rosenstein@morganlewis.com
                                                   john.guyette@morganlewis.com
                                                   liliya.kramer@morganlewis.com

                                                  Attorneys for Defendant Delta Air Lines, Inc.




                                                   7
Case 1:19-cv-03903-KAM-VMS Document 26 Filed 06/17/20 Page 8 of 8 PageID #: 117




                                 CERTIFICATE OF SERVICE

         I hereby certify that I caused to be served a true and correct copy of Defendant Delta Air
 Line, Inc’s Reply Memorandum of Law In Further Support of Its Motion to Dismiss the Amended
 Complaints, via the Court’s CM/ECF system, on this 17th day of June, 2020, on all counsel of
 record.

                                                             /s/ John P. Guyette
                                                             John P. Guyette




                                                 8
